IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,287-01


                         EX PARTE JAVIER VILLAREAL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W94-39716-S(A) IN THE 282ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to imprisonment for seventy-five years.

        On August 22, 2014, an order designating issues was signed by the trial court. The order

designating issues appears to be untimely, so the habeas record has been properly forwarded to this

Court. Nevertheless, the untimely order designating issues capably sets out the issues raised by this

writ application that require resolution. We remand this application to the 282nd District Court of

Dallas County to allow the trial judge to complete an evidentiary investigation and enter findings of
fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 17, 2014
Do not publish